—Appeal by the defendant from a judgment of the County Court, Suffolk County (Ohlig, J.), rendered April 24, 2001, convicting him of robbery *604in the first degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s plea of guilty was knowingly, voluntarily, and intelligently made (see People v Harris, 61 NY2d 9). The County Court properly denied the defendant’s motion to vacate his plea without a hearing, as his conclusory allegations of innocence and of ineffective assistance of counsel were contradicted by the record and were insufficient to warrant vacatur of the plea (see People v Frederick, 45 NY2d 520; People v Dunbar, 260 AD2d 644; People v D’Orio, 210 AD2d 424). Furthermore, the County Court properly denied the motion without assigning new counsel (see People v Caple, 279 AD2d 635).
The defendant forfeited his right to be present at sentencing by his disruptive conduct (see People v Curtis, 286 AD2d 900, lv denied 97 NY2d 728; People v Santos, 283 AD2d 264; see also People v Stroman, 36 NY2d 939).
The defendant’s remaining contentions are without merit, or review is precluded by his waiver of his right to appeal. The issue raised in the defendant’s supplemental brief is unpreserved for appellate review (see People v Pellegrino, 60 NY2d 636). Feuerstein, J.P., O’Brien, Adams and Cozier, JJ., concur.